BIJUR, J.
Plaintiff sues on an account stated for $250.75. Her testimony and the exhibits offered in her behalf fail to show anything which could be in any manner construed as an account stated between the parties.
On January 29, 1912, plaintiff wrote the defendant a letter, which stated plaintiff’s version of their mutual accounts. This disposes of any possible claim that defendant’s letter of January 21st, conceding that $250.75 was due, constituted an account stated, because it is evidence, as the record stands, that plaintiff did not accept defendant’s version of the account.
_ It appears, however, on the appeal, that respondent relies on interviews with the defendant said to have occurred since these letters were exchanged; but there is no evidence as to those interviews, except that of defendant, and in that evidence there is nothing to show an account stated.
Judgment reversed, and new trial granted, with costs to appellant to. abide the event. All concur.